DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 5/4/2020.  Claims 1-3 and 5-20 are pending.

Response to Arguments
Applicant’s arguments, see the Appeal Brief, filed 7/30/2020, with respect to the rejection(s) of claim(s) 1-3, and 5-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kaplan et al. 6402707 (Kaplan) as evidenced by Misumi and Thang.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10, 11, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi, Basic Elements of Automation Clever Mechanisms:  Rotary-Linear Motion Conversion Mechanism 1, August 2016.
As to claim 1, Kaplan teaches an end effector for use with a surgical device, the end effector comprising:  a drive assembly (136) configured for rotation about a longitudinal axis and including a first helical groove and a second helical groove (see grooves 234); the first helical groove encircling at least a 
  As to claim 2, Kaplan teaches the end effector according to claim 1, further comprising a transition groove (Kaplan, the grooves shown in fig. 8 are a continuous groove; col. 13, lines 51-52, therefore It would be inherent that the grooves are interconnected, evidenced by Misumi, Misumi shows a more clearly how a continuous groove having first and second helical grooves are interconnected, see fig. below) interconnecting the first helical groove and the second helical groove.

    PNG
    media_image1.png
    453
    803
    media_image1.png
    Greyscale

 As to claim 3, Kaplan teaches the end effector according to claim 2, wherein the follower is configured to engage the second helical groove of the drive assembly (col. 13, lines 49-57, Kaplan).  
As to claim 5, Kaplan teaches the end effector according to claim 3, wherein when the follower is engaged with the second helical groove of the drive assembly, rotation of the drive assembly in the first direction causes proximal translation of the needle assembly with respect to the drive assembly (col. 16, lines 29-41, Kaplan).
As to claim 6, Kaplan teaches the end effector according to claim 1, wherein a portion of the follower (392) extends through an aperture of the driver (see aperture where 392 is inserted, fig. 29).
As to claim 7, Kaplan teaches the end effector according to claim 1, further comprising an outer tube (236) disposed radially outward of at least a portion of the drive assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan.
As to claim 10, Kaplan teaches the end effector according to claim 1, wherein the needle assembly includes a needle (122).  It should be noted that Kaplan fails to teach wherein the needle is radially offset from the longitudinal axis in the embodiment of fig. 8 (or fig. 29).  However Kaplan shows alternative embodiments where the needle is offset from the longitudinal axis of the drive assembly.  For example figs. 21 and 22 show a drive assembly having a slot (312), a driver (needle attached) with followers (161) that are offset from the longitudinal axis of the drive assembly.  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the embodiment of fig. 8 to have the needle offset from the drive assembly as an alternative to having the drive assembly and needle inline since it appears that the configuration would work equally well.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan  as applied to claim 1 above, and further in view of Misumi evidenced by Thang010146, Barrel cam mechanism BT1a, January 2013 (Thang).
As to claim 11, Kaplan teaches the end effector according to claim 1.  It should be noted that Kaplan fails to specifically teach wherein the follower is pivotable about a pivot axis, the pivot axis being perpendicular to the longitudinal axis.   In fig. 29, Kaplan shows the follower as a pin inserted into an opening, the pin being perpendicular to the longitudinal axis.  The pin and the driver assembly is used/configured for converting rotational movement to linear movement

    PNG
    media_image2.png
    277
    771
    media_image2.png
    Greyscale

Misumi shows an elliptical follower can used in converting rotational motion to reciprocating linear motion (see figure below of an elliptical follower used with first and second helical grooves ), and Thangs shows evidence that an elliptical follower rotates to follow helical grooves (see cited website for motion video).   The pin with the elliptical shape slider and the driver assembly is used/configured for converting rotational movement to linear movement.  As evidenced by the video of Thang, in order for and elliptical slider to function properly within the grooves of a drive assembly the slider must be able to rotate about a pivot axis.
The substitution of one known element (pin follower and associated drive assembly) for another (elliptical follower that pivots and associated drive assembly) would have been obvious to one of ordinary skill in the art at the time of invention since the substitution of the follower would have yielded predictable results, namely, a follower that follows helical grooves and coverts rotational movement to linear movement.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  Furthermore, the disclosure does not provide any advantage to a follower that is pivotable about a pivot axis, and it appears that the follower Kaplan works equally well.

    PNG
    media_image1.png
    453
    803
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) fails to teach an end effector for use with a surgical device, the end effector comprising:  an outer tube including a longitudinal slot, and wherein a portion of a follower is configured to engage the longitudinal slot; and in combination with other structural limitation of the independent claim.  The follower of Kaplan only engages first and second helical groove of a drive assembly.
The prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) fails to teach an end effector for use with a surgical device, the end effector comprising:  a pin disposed distally of the drive assembly, the pin extending through at least one longitudinal slot of the driver; and in combination 
The prior art of record (Kaplan et al. 6402701 (Kaplan) as evidenced by Misumi) fails to teach an end effector for use with a surgical device, the end effector comprising:  a needle assembly including a first needle extending distally from a needle block, and second needle extending distally from the needle block, the first needle being parallel to the second needle.  Kaplan only teaches a single needle and would not function as intended with a second needle (rotation inhibited).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771